Title: To George Washington from Alexander Hamilton, 30 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia] April 30 1794
          
          The Secretary of the Treasury presents his respects to the President of the United
            States and encloses the draft of a Passport for the President’s signature intended for
            the Ship Hope, now at Charleston, belonging to Mr Le Maigre of Philadelphia. If the Passport is granted it will be transmitted to the Collector of
            Charleston to insert the name of the Captain, which is not known.
          
            A. Hamilton
          
          
            There is an opportunity today for Charleton which mister Le Maigre is desirous of
                embracing.
          
        